[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 311 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 313 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 314 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 315 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 316 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 317 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 319 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 320 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 321 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 322 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 323 
From the facts conceded in the case on which the question is submitted, the law implies a contract *Page 324 
between the parties which it is the duty of the courts to enforce, unless the liability be one of those which the municipal authorities are disabled from incurring in this form, by some statutory prohibition.
It is claimed that this was the case of a contract forsupplies, to be furnished for a particular purpose, and involving an expenditure of over $250; and that it therefore falls within the inhibition of the amended charter, which prohibits such contracts, unless executed in duplicate by the appropriate heads of departments, in favor of the lowest bidders, on advertisement for sealed proposals. (1 Laws of 1857, p. 886, § 38; Laws of 1853, p. 412, § 12, repealed by § 54 of the act of 1857.)
The contract in question is not within the legitimate scope and intent of these provisions in the amended charter. They were designed to regulate contracts for the performance of work and the purchase of supplies. The gas was manufactured by the company for itself, and not for the corporation. It never became the property of the city by purchase, in the sense applicable to ordinary supplies. The contract, though spoken of in a loose and general sense as one for the sale of gas by the company, was in substance and effect an agreement, that the city authorities should have the privilege of using the property of the plaintiff, for the purpose of lighting the streets and avenues in a particular district, to such an extent as, in the judgment of the common council, the public necessities might require. To extend the provisions of this section of the amended charter to such a case, in disregard of the manifest purpose of the enactment, would involve a departure from the familiar rule, that general words are to be restrained in their application, to the subject matter in reference to which they are employed. (People v.Flagg, 17 N.Y., 587; Breasted v. The Farmers' Loan Co., 4 Seld., 299; Farmers' Loan  Trust Co., 4 Bosw., 89.)
In the present case, an adoption of the construction claimed by the municipal authorities would lead to the absurd conclusion, that the legislature designed to force a provision into the city charter, compelling the corporation to pay whatever *Page 325 
price the sole bidder might choose to exact in his sealed proposals, for the use of property in which he has an absolute monopoly, and in relation to which there can be no competition within the range of legal possibility.
The only remaining question is, whether the written contract between the parties, which expired on the 9th of July, 1859, and which, by its terms, was applicable only to the year then ending, continues to operate proprio vigore on all their subsequent contracts, springing from the facts by implication of law. There is nothing in the case to bring it within the exception to the general rule, that an agreement becomes functus officio when the purposes for which it was concluded have been accomplished. The contract was not in its nature one running from year to year; and no inference is deducible from the authorities which would warrant the courts in engrafting the rates it prescribed on subsequent contracts between the parties, as in the exceptional cases of a continuing relation, like that of master and servant or landlord and tenant. The defendants are liable for the value of gas they used; and they cannot claim the benefit of an agreement, made when its value was less, and which neither party chose to renew.
Under the internal revenue act, the plaintiff is also entitled to recover the amount of the duties imposed by the government, on the gas consumed by the corporation. Ordinarily, the producer cannot transfer to the consumer his share of the public burdens imposed by law in respect to the profits of his business. But an exception to the general rule was made by act of congress in favor of those engaged in the manufacture of gas. (Statutes at Large, 1864, p. 264, § 94.)
The judgment should be affirmed.